Case 21-11549-RAM Doc 29 Filed 04/01/21 Page1of4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In Re: Chapter 11

C.S.C. ENTERPRISES, INC., d/b/a Case No.: 21-11549-RAM
SCULLY’S TAVERN,

Debtor.
/

DEBTOR’S 11 U.S.C. § 1188 (c ) REPORT

C.S.C. Enterprises, Inc. d/b/a Scully’s Tavern (“Debtor”), by and through undersigned

counsel, files this report as required 11 U.S.C. § 1188 (c ), and states as follows:

Ls

Debtor owns and has been operating a tavern at 9809 SW 72nd Street, Space #1, Miami,
Florida 33173 (the “Leased Premises”) for more than 30 years.

Due to the COVID-19 pandemic, the tavern has experienced a reduction of income due to
restrictions imposed which led to closing of premises, reduction in capacity levels, and
restricted hours because of curfews.

Due to the reduction of income, the Debtor has fallen behind in his rent which is the main
reason for this reorganization.

The tavern has continued to operate and is trying to increase its revenue by hosting special
events and parties which are now being allowed due to lifting of some of the restrictions. Sales
have been recovering,

There is little trade debt, no bank debt and a low six figure term loan secured by the liquor

license.

The restaurant/kitchen equipment, bar and inventory are owned by the debtor.

Page | of 4
Case 21-11549-RAM Doc 29 Filed 04/01/21 Page 2of4

7. The financial issue facing the debtor is the pre-petition past due rent of approximately $110,000
and finding a workable repayment within the plan.
8. Negotiations with landlord’s bankruptcy counsel are ongoing with a goal of a consensual plan.

9. The increased revenue will assist the Debtor in formulating a consensual plan of

reorganization.

10. The foregoing are the actions taken, and which will be taken, to attain a consensual plan of

reorganization,
CERTIFICATE OF SERVICE

[ HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this Court as set forth in local rule 910(d)(1) and (2).

CORONA LAW FIRM, P.A.

/s/ Ricardo Corona, Esq.
RICARDO R. CORONA, ESQ.
Florida Bar No. 111333

3899 NW 7 Street

Second Floor

Miami, FL 33126

(305) 547-1234 Phone
(305) 266-1151 Fax

Page 2 of 4
Case 21-11549-RAM Doc 29 Filed 04/01/21 Page 3of4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing response was sent via USPS Mail
or electronic transmission to every party parties set forth in the NEF dated this Ist_day of April 2021.

CORONA LAW FIRM, P.A.

/s/ Ricardo Corona, Esq.
RICARDO R, CORONA, ESQ,
Florida Bar No. 111333

3899 NW 7 Street, Second Floor
Miami, FL 33126

(305) 547-1234 Phone

(305) 266-1151 Fax

Via CM/ECF

U.S. TRUSTEE

51 S.W. 1% Avenue, Suite 1204
Miami, FL 33130
USTPRegion21.]MM.ECF@usdoj.gov

Steven D. Schneiderman

Office of the U.S. Trustee

51 S.W. 1% Avenue, Suite 1204
Miami, FL 33130
Steven.D.Schneiderman(@usdo}.gov

Equity One (Florida Portfolio) LLC

Ryan E. Davis — Attorney for Landlord/Creditor
Winderweedle, Haines, Ward & Woodman, P.A.
P.O. Box 880

Winter Park, FL 32790-0880

rdavis(@whww.com

Page 3 of 4
Case 21-11549-RAM Doc 29 Filed 04/01/21 Page 4of4

Tarek Kiem — Subchapter V Trustee
Kiem Law, PLLC

8461 Lake Worth Road, Suite 114
Lake Worth, FL 33467

tarek@kiemlaw.com

Via U.S. Mail to:

CSC Enterprises, Inc. DBA Scully’s Tavern
9809 SW 72 Street
Miami, FL 33173

All creditors and parties in interest listed on the mailing matrix attached hereto.

Page 4 of 4
